DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belleschi [US 2020/0084669] in view of Kwon [US 2019/0158993] and Lee [WO 2019/156507 based on provisional application 62/627770 filed on 2/8/2018].
As claim 1, Belleschi discloses a method for operating a terminal in a wireless communication system, the method comprising obtaining a configuration for packet duplication including a proximity service per packet reliability (PPPR) threshold [Fig 7, Ref 700 discloses a UE for receiving packet duplication configuration which includes PPPR threshold, Par. 0066-0067, 0075-0076, 0083, 0086]; activating the packet duplication based on a proximity service per packet reliability (PPPR) value of a packet and PPPR threshold included in the configuration for packet duplication [Fig 7, Ref 701-702 and Par. 0087-0088 discloses UE activating packet duplication for side link based quality service for side link such as PPPR value of packet “priority of packet” and PPPR reliability, Par. 0084, 0094]; transmitting a side link buffer status report (BSR) requesting resources allocation for the packet duplication, wherein the BSR includes a first destination index for the packet and a second destination index for a duplicated packet for the packet [Par. 0014 and Fig 4-5 discloses a UE send a request for allocation resource based on buffer of UE on each channel]; receiving the resource allocation for the packet duplication including a first carrier and a second carrier [Par. 0014, base station assigns resource for UE to convey the packets such as duplicated and original packet].  However, Belleschi fails to fully disclose transmitting the packet on the first carrier and the duplicated packet for the packet on the second carrier based on the resource allocation, wherein the configuration for packet duplication further includes information on two different carriers of the first carrier and the second carrier.  In the same field of endeavor, Kwon discloses a method for operating a terminal in a wireless communication system, the method comprising obtaining a configuration for packet duplication including a proximity service per packet reliability (PPPR) threshold of a condition for activating the packet duplication [Fig 11, Ref S1100, S1105 discloses a UE1 for receiving packet duplication configuration such as reliability, threshold, QOS for using to activate a packet duplication on the carriers, Par. 0087, 0147, 0151-0166, 0195, Fig 13, Ref S1300, CBR “read on PPPR” threshold value which used to activating packet duplication procedure]; activating the packet duplication based on whether a proximity service per packet reliability (PPPR) value of a packet is lower than PPPR threshold included in the configuration for packet duplication [Fig 11, Ref S1125 discloses UE1 activating packet duplication for side link based quality service, priority “PPPP”, and  threshold, reliability “PPPR” for side link, Par. 0087, 0147, 0151-0166, 0195, Fig 10 discloses the UE activates the carriers for conveying packet and duplicated packet, Fig 13, Ref S1310, Par. 0190-0193, When the CBR value is less than or equal to a threshold value, UE 1 may activate duplicated packet transmission on a carrier (or serving cell) on which duplicated packet transmission is allowed]; transmitting a side-link buffer status report (BSR) requesting resources allocation for the packet duplication [Fig 11, Ref S1130 discloses a UE send a request for allocation resource based on buffer of UE on each channel and Fig 15, Ref S1510]; receiving the resource allocation for the packet duplication including a first carrier and a second carrier [Fig 11, Ref S1140 and Fig 15, Ref 1525] and transmitting the packet on the first carrier and the duplicated packet for the packet on the second carrier based on the resource allocation, wherein the configuration for packet duplication further includes information on two different carriers of the first carrier and the second carrier [Fig 10-11 discloses the UE activates the carrier 1 for conveying packet and carrier 2 for conveying a duplicated packet and wherein carrier 1 and 2 are different from each other and received from network via SIB, resource allocation, Par. 0156-0163, Fig 13, Ref S1305 for configuring the carriers for conveying data, claim 2].   However, Belleschi and Kwon fail to discloses for packet duplication, the first destination index and the second destination index have a same destination information.  In the same field of endeavor, Lee discloses for packet duplication, the first destination index and the second destination index have a same destination information [Fig 11-12 for duplication packet, UE send information to network includes frequency 1 “carrier”, destination 1 “destination address”  and flag or number and frequency 2, destination 1 and flag or number “destination index” wherein flag or number is the same for both entries to notify the network that carriers are used for conveying the packet and duplicated of the packet].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for send UE information which includes entries that includes carries, destination indexes wherein indexes have same value as disclosed Lee into a method and system for receiving configuration information includes a carrier and duplicated carrier information as disclosed by Kwon into the teaching of Belleschi.  The motivation would have been to notify the packet and duplicated of the packet via the first carrier and second carrier.
As claims 3, Kwon/Belleschi discloses the configuration for packet duplication is obtained based on information received from a base station or a pre-configuration information [Kwon discloses Fig 11, S1100, S1105 discloses a UE1 for receiving packet duplication configuration from gNB and Belleschi discloses Fig 7, 700 discloses a UE1 for receiving packet duplication configuration from gNB]. 
As claim 6, Bellschi discloses the side link BSR includes a first logical channel group identifier (LCG ID) associated with the packet, a second LCG ID associated with a duplicated packet, a first buffer size associated with the packet and a second buffer size associated with the duplicated packet [Figs 4-5]. 
As claim 10, Belleschi/Kwon discloses resource allocation is received through downlink control information (DCI) format 5A [Fig 7, 700 is send to UE1 via DCI having format 5A from gNB for Belleschi and Kwon for Fig 11, S1140 is send to UE1 via DCI having format 5A from gNB] and transmitting a duplicated packet using the allocated resources [Fig 2 discloses SL between 10s for Belleschi and for Kwon in Fig 11, S1145].
Claims 2, 5, 7-9, 11, 13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Lee and Belleschi as applied to claim 1 above, and further in view of Lu [US 2020/0413480 has provisional application 62/638088 filed 3/3/2018].
As claim 2, Kwon, Lee and Belleschi fail to disclose what Lu discloses wherein a number of values for a first logical channel identifier (LCID) value of the packet includes 10 values of a first range from 00001 to 01010 [Page 2 of provisional application discloses table 6.2.4-1] and a number of values for a second LCID value of the duplicated packet includes 10 values of a second range from 01011 to 10100 [Page 2 of provisional application discloses table 6.2.4-1 and Pages 5-6 discloses the reserved LCIDs for transmitting duplicated packet which can be select from range of 01011-11011] and the first LCID value of the packet is set to one among the 10 values of the first range from 00001 to 01010 [Page 2 of provisional application discloses table 6.2.4-1, the first range 0001-01010 and one of them selects for transmitting data] and the second LCID value of the duplicated packet is set to one among the 10 values of the second range from 01011 to 10100, respectively in sequential order [Page 2 of provisional application discloses table 6.2.4-1 and Pages 5-6 discloses the reserved LCIDs for transmitting duplicated packet which can be select from range of 01011-11011]; wherein one or more LCID values including 0000 and from 10101 to 11011 outside the 10 values of the first range and 10 values of the second range are reserved [Page 2 of provisional application discloses table 6.2.4-1, 0000 is reserved].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for selecting one of value of LCID for duplicate packet such as 10100 from the reserved LCIDs and another value for LCID for original packet such as 00001 from the reserved LCIDs as disclosed by Lu into the teaching of Kwon, Lee and Belleschi.  The motivation would have been to provide a compatible system between release 14 and 15.
	As claim 5, Belleschi/Kwon/Lu discloses the second LCID value used for the packet duplication is set to one among predefined values [Lu discloses Table 1-5, LCID for duplicate data is 10100; Kwon discloses Fig 12, LCID, 0173 and Belleschi discloses in Par. 0028, 0061-0064, 0067-101]. 
As claim 7, Belleschi/Kwon discloses information on a mapping among the second LCID value of a duplicated packet, the PPPR value, and a proximity service per packet priority (PPPP) value of the packet is configured by an upper layer [Par. 0157-0163, mapping between LCD, PPPR and PPPP for Kwon and Belleschi discloses  Par. 0076]. 
 	As claim 8, Belleschi/Kwon discloses the second LCID value of the duplicated packet for the first LCD of the packet corresponding to the PPPR value and a proximity service per packet priority (PPPP) value is preconfigured [Par. 0157-0163, mapping between LCD, CBR/RSSI and PPPP are preconfigured before exchanging data for Kwon and Belleschi discloses in Par. 0076 discloses mapping between LCD, PPPR and PPPP are preconfigured before exchanging data]. 
As claim 9, Belleschi/Kwon discloses determining a priority of logical channel of the duplicated based on the PPP value of the packet and transmitting a duplicated packet based on determined priority [Par. 0157-0163, mapping between LCD, PPPR and PPPP are preconfigured before exchanging data according priority of packet for Kwon and Belleschi in 0076 discloses a mapping between LCID, PPPP and reliability before exchanging data according priority of packet]. 
As claim 11, this claim rejected with similar rationale as claim 1 and 2.
As claim 13, this claim rejected with similar rationale as claim 3.
As claim 15, this claim rejected with similar rationale as claim 5.
As claim 16, this claim rejected with similar rationale as claim 6.
As claim 17, this claim rejected with similar rationale as claim 7.
As claim 18, this claim rejected with similar rationale as claim 8.
As claim 19, this claim rejected with similar rationale as claim 9.
As claim 20, this claim rejected with similar rationale as claim 10.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414